DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 1 - 9, filed August 1, 2022, with respect to the rejection of claims 1 – 4, 7, 13-17 and 19 – 25 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendments, cancellation of claim 13 and arguments presented.  The rejection of claims 1 – 4, 7, 13-17 and 19 – 25 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 1 - 9, filed August 1, 2022, with respect to the rejection of claims 26, 27 and 28 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 26, 27 and 28 under 35 USC 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James D. Harper on August 19, 2022.
The application has been amended as follows: 
In the claims:
Claim 7 line 3, after “and vegetable fat” and before “; and”; insert –of claim 1--.

Allowable Subject Matter
Claims 1 – 4, 7, 14, 17 and 19 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on August 1, 2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the Final Office Action.
Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the clamed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
U.S Patent Application 2010/0015280 (Klemann et al.) is closes prior art.  Klemann discloses a vegetable oil blend produced by enzymatic interesterification of liquid oil and fully hydrogenated vegetable oil (Example 1).  Specifically, Klemann discloses 60:40 (liquid:solid) blend of soybean oil and fully hydrogenated soybean oil that was subjected to enzymatic interesterification (EIE).  (pp. 3, [0035]).  Table 1 discloses the solid fat content characteristics of the 60% liquid soybean oil:40% fully hydrogenated soybean oil.  The solid fat content (SFC) of the interesterified products in Klemann was determined by AOCS Method Cd 16b-93.  (pp. 4 & [0037]).

    PNG
    media_image1.png
    339
    424
    media_image1.png
    Greyscale

However, the overall SFC of the 60% liquid soybean oil:40% fully hydrogenated soybean oil falls outside the scope of the SFC of the composition of claim 1.  Also, the trans-fat level in Klemann is greater than 1%.  Further, the functional oil of Klemann, based on the disclosure, was designed to have high levels of saturated fatty acid C18:0 (stearic acid) (pp. 2, [0018]) and high levels of polyunsaturated fatty acids C18:2 (linolenic acid).  Table 1 of Klemann has a level of 32.8% C18:2 and C18:1 at a level of 15.2%.  This differs from the fatty acid profile of the instantly claimed invention which has high levels of oleic acid (C18:1) (ranging from 50% to 70% in [0013]) and a polyunsaturated fatty acid level of 5.6% (Table 1B(ii)). Therefore, based in the specific fatty acid profile in the teaching of Klemann, one of ordinary skill in the art before the effective filing date of the instantly claimed invention, would not have been motivated to modify the saturated and polyunsaturated fatty acids level of Klemann to obtain a composition having solid fat content profile of the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622